Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed d 7/27/2022, the amendment/reconsideration has been considered.  Claims 1-21 are pending for examination, the rejection cited as stated below.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112(b) 
Issue 1: The applicant argues with respect to claim 1 that limitation is definite because “nothing about clients or non-clients requires that a destination that is a client be associated with a destination that is a non-client” and that the claimed “recipient” shall be interpreted as “a person”.
Examiner respectfully disagrees.  
In response to the Applicant’s first argument, it is to be noted that the rejection is not based on a requirement that a destination that is a client be associated with a destination that is a non-client, but instead, based on the ambiguity between “a recipient” and multiples recipients at different destinations such as a client and a non-client.  
In response to the Applicant’s second argument, it is to be noted that the claim does not limit “a recipient” to be “a person” and the specification does not have a controlling definition for a recipient to be a person.  The Examiner is not allowed to read examples of the specification into the claim.
Issue 2: The applicant argues with respect to claim 1 that “effectively simultaneously” is definite in light of specification paragraph [0064].
Examiner respectfully disagrees, because paragraph [0064] does not provide a readily ascertainable criterion to definitely determine “effectively simultaneously”.  Specifically, paragraph [0064] recites “alerts may be, e.g., queued in rapid (or even immediate) succession for transmission and then transmitted individually as resources for transmission become available; such alerts may be considered effectively to have been transmitted simultaneously” wherein “rapid” is also a relative term.  It is not clear what criterion is used for determining as “rapid.”
(B)	Rejection under 35 U.S.C. 102 
Issue 1: The applicant argues with respect to claim 1 that White does not teach “receiving via the data network third information indicating that the first client has executed instructions to cause the first client to present the alert visually, on an electronic display directly coupled to the first client, at a first time, wherein the third information includes the first time and does not indicate whether the first client has received user input acknowledging receipt of the alert” because “There appear to be two possibilities: 1) either the recipient does not contact the system; or 2) the recipient does contact the system but provides no result or an incorrect result”.
Examiner respectfully disagrees, since “without indicating whether the first client has received user input of acknowledging receipt of alert” can be taught by receiving the piece of information prior to receiving the user confirmation, e.g., figure 7, step 712, “prompt nurse to re-enter data value” indicating  that the system has already received information of presentation of the alert, but has not received user input acknowledging receipt yet therefore does not indicate whether or not the user input receipt.  It is to be noted that the claim does not limit the information be received by the sender of the alert.
Terminal Disclaimer
3.	The terminal disclaimer filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9749394
 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1, limitation 1 recites “storing information that associates a recipient individually with at least a first destination, a second destination, and a third destination, the first destination being a first client and the third destination not being a client”.   Since “a recipient” is claimed to be associated with at least three destinations, and one of the destinations is a client and another of the destination is a non-client, the limitations conflict with each other, since the three destinations are associated with three recipients instead of one recipient.  In addition, the relationship between the claimed “a recipient” and the recipients at the three destinations cannot be definitely determined.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any recipient(s) and any relationship.  Claims 2-21 are similarly rejected.
	b) Claim 1, limitation 3 recites “effectively simultaneously with transmitting the first information to the first client, transmitting to the second destination second information that comprises the alert.” The scope of “effectively simultaneously” cannot be definitely determined without an ascertainable criterion for determining “effectively simultaneously”.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any relationship in timing for the transmitting steps.  Claims 2-21 are similarly rejected.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by White (US 20080103720).
As to claim 1, White discloses a method of transmitting an alert from a computer system participating in a data network with a plurality of clients and configured to communicate via the data network with a plurality of destinations, the computer system comprising at least one processor, a memory operatively coupled to at least one of the processors, and a computer-readable storage medium operatively coupled to at least one of the processors, the method comprising:
storing information that associates a recipient individually with at least a first destination, a second destination, and a third destination, the first destination being a first client and the third destination not being a client (see 112 rejection and Examiner’s interpretation above.  See [0028], “an ordering physician or nurse can designate a primary contact mechanism (e.g., fax, email, SMS, MMS, computer-based alert, or the like) by which he or she desires to be notified of critical test results, as well as one or more backup contacts”, wherein the primary contact is equivalent to a first destination, and one or more backup contacts are equivalent to a second destinations; [0015]; [0017] wherein a reporting department or a hospital patient safety coordinator is a third destination which is not a client);
transmitting via the data network, to the first destination, first information that comprises an alert ([0028], the critical test results sent to the primary contact);
effectively simultaneously with transmitting the first information to the first client, transmitting to the second destination second information that comprises the alert (see 112 rejection and Examiner’s interpretation above.  See [0028], the critical test results sent to the backup contacts;  See also [0034]-[0035], “to:” and “cc:”; [0047], “The RC then clicks the "Send Message" button to send the composite laboratory results message (the data and the voice note) to the identified OC, the CC's and, preferably, one or more nurses.”);
receiving via the data network third information indicating that the first client has executed instructions to cause the first client to present the alert visually, on an electronic display directly coupled to the first client, at a first time, wherein the third information includes the first time and does not indicate whether the first client has received user input acknowledging receipt of the alert ([0015], “If the system cannot confirm that the second entity knows the result ( e.g., because the second entity has not provided the result, or has provided an incorrect value), the system notifies the first entity of this read-back discrepancy” indicating that the previously disclosed data do not contain whether the first device/client has received user input acknowledging receipt of the alert.  Alternatively, see figure 7, step 711, “play Lab message” and step 712, “prompt nurse to re-enter data value” indicating at this stage that the system has received information indicating presentation/display of the alert, which does not indicate whether the first client has received user input acknowledging receipt of the alert yet.  See ([0017], “Preferably, messages that are not retrieved within a specified time period are subject to system escalation rules,  Any read-back discrepancies preferably are immediately sent to a reporting clinician, a reporting department, and to a hospital patient safety coordinator. Dynamic and periodic reports can be generated to determine read-back, reporting, and turnaround time compliance” wherein “turnaround time compliance” indicates that the time of receiving the third information is also received); and
in response to receiving the third information, storing in the computer-readable storage medium a record that the first information was presented by the first client, the record comprising the first time ([0017], “Preferably, messages that are not retrieved within a specified time period are subject to system escalation rules,  Any read-back discrepancies preferably are immediately sent to a reporting clinician, a reporting department, and to a hospital patient safety coordinator. Dynamic and periodic reports can be generated to determine read-back, reporting, and turnaround time compliance” wherein “turnaround time compliance” indicates that the time of receiving the third information is known and recorded).
	As to claim 8, see similar rejection to claim 1.
	As to claim 15, see similar rejection to claim 1.
As to claim 2, White disclose the method of claim 1, comprising:
waiting a predetermined time, immediately following transmission of the first information, during which no information is received indicating acknowledgement by the recipient of receipt of the alert from at least one of the first destination and the second destination; and consequent to elapsing of the predetermined time, transmitting via the data network, to a destination that is neither the first destination nor the second destination, fourth information associated with the alert ([0015], “If the system cannot confirm that the second entity knows the result ( e.g., because the second entity has not provided the result, or has provided an incorrect value), the system notifies the first entity of this read-back discrepancy”; [0017], “Preferably, messages that are not retrieved within a specified time period are subject to system escalation rules,  Any read-back discrepancies preferably are immediately sent to a reporting clinician, a reporting department, and to a hospital patient safety coordinator. Dynamic and periodic reports can be generated to determine read-back, reporting, and turnaround time compliance.”).
	As to claim 9, see similar rejection to claim 2.
	As to claim 16, see similar rejection to claim 2.
As to claim 3, White discloses the method of claim 2, wherein the fourth information indicates that the alert has not been acknowledged within the predetermined time (see citation in rejection to claim 2 above).
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.
As to claim 4, White discloses the method of claim 2, wherein the destination that is neither the first destination nor the second destination is the third destination (see citation in rejection to claim 2 above, wherein the reporting department, or the hospital patient safety coordinator is the third destination).
As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
As to claim 5, White discloses the method of claim 4, wherein the third destination is a computer system associated with a call center (see citation in rejection to claim 2 above, wherein the reporting department, or the hospital patient safety coordinator can be considered a call center).
As to claim 12, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.
As to claim 6, White discloses the method of claim 2, wherein the fourth information comprises the alert (see citation in rejection to claim 2, wherein “read-back discrepancy” indicates the alert information is also contained).
As to claim 13, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
As to claim 7, White discloses the method of claim 2, wherein the destination that is neither the first destination nor the second destination is a computer system associated with a call center (see citation in rejection to claim 2 above, a computing system is implied in order to receive the report electronically).
As to claim 14, see similar rejection to claim 7.
As to claim 21, see similar rejection to claim 7.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458